14‐1042‐cv 
Carol Leitner v. Westchester Community College, et al.  
 
 
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 
                                                                   

                                                 August Term 2014 

     (Argued:           September 22, 2014                             Decided:    February 25, 2015) 

                                              Docket No. 14‐1042‐cv 

                                                                                

                                                     CAROL LEITNER, 
                                                                
                                                               Plaintiff‐Appellee, 
                                                                
                                                          v. 

WESTCHESTER COMMUNITY COLLEGE, JOSEPH HANKIN, in his personal and official 
capacity as President of Westchester Community College, CHET ROGALSKI, in his 
 personal and official capacity as Dean and Vice President of Academic Affairs, 
 JIANPING WANG, in her personal and official capacity as Associate Dean of the 
Arts and Humanities, GABRIELLE MILLER, in her personal and official capacity as 
  Curricular Chairperson of the Communications and Media Arts Department, 
                                          
                                           Defendants‐Appellants, 
                                            
   WESTCHESTER COMMUNITY COLLEGE FEDERATION OF TEACHERS LOCAL 2431, 

                                                                   Defendant. 
                                                                                

                                                                
                 ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                     FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                                       
 
Before: 
                      LEVAL, CHIN, and CARNEY, Circuit Judges. 
 
                                                              
              

             Interlocutory appeal from an order of the United States District 

Court for the Southern District of New York (Seibel, J.), denying in part 

defendants‐appellantsʹ motion to dismiss plaintiff‐appelleeʹs first amended 

complaint.  The district court held that defendants‐appellants ‐‐ a community 

college and certain of its administrators ‐‐ are not ʺarms of the stateʺ entitled to 

Eleventh Amendment sovereign immunity.  

             AFFIRMED. 

                                                              
 
                          CURTIS B. LEITNER (Catherine M. Foti, on the brief), 
                               Morvillo Abramowitz Grand Iason & Anello P.C., 
                               New York, New York, for Plaintiff‐Appellee. 
                           
                          DENISE M. COSSU (John M. Murtagh, on the brief), Gaines, 
                               Novick, Ponzini, Cossu & Venditti, LLP, White 
                               Plains, New York, for Defendants‐Appellants. 
                                                      
                                          
 



                                            ‐ 2 ‐ 
CHIN, Circuit Judge: 
 
            In this case, plaintiff‐appellee Carol Leitner was an adjunct professor 

at Westchester Community College, a community college in the State University 

of New York (ʺSUNYʺ) system.  She was fired, purportedly for making offensive 

comments in class.  She sued Westchester Community College and certain of its 

administrators (collectively ʺWCCʺ), claiming that they violated her state and 

federal constitutional rights.   

                The district court (Seibel, J.) granted in part and denied in part 

WCCʹs motion to dismiss.  In relevant part, the district court concluded that 

WCC was not entitled to sovereign immunity under the Eleventh Amendment.  

We agree.  Accordingly, we affirm.1  

                                  STATEMENT OF THE CASE 

A.      The Facts 

                For purposes of this appeal, the facts alleged in Leitnerʹs first 

amended complaint are assumed to be true.  In addition, the organizational facts 

relevant to the sovereign immunity question are set forth in the governing 

statutes and are largely undisputed. 

        1        Leitner also sued her union, Westchester Community College Federation of Teachers 
Local 2431 (the ʺUnionʺ), for breach of its duty of fair representation.  The district court denied the 
Unionʹs motion to dismiss, and it is not a party to this appeal. 



                                                   ‐ 3 ‐ 
      1.     WCC  

             SUNY is a higher education system established by the New York 

State Education Department, and WCC is a community college within the SUNY 

system.  By statute, SUNY is comprised of four university centers, various 

technical and specialized colleges, ʺand such additional universities, colleges and 

other institutionsʺ as are ʺacquired, established, operated or contracted to be 

operated for the state by the state university trustees.ʺ  N.Y. Educ. Law § 352(3).  

New York law defines ʺcommunity collegesʺ as ʺ[c]olleges established and 

operated pursuant to the [New York Education Law] . . . and receiving financial 

assistance from the state.ʺ  N.Y. Educ. Law § 350(2). 

             The laws of Westchester County provide that WCC is a ʺcounty 

department.ʺ  Laws of Westchester County § 164.71.   WCC is locally sponsored 

by Westchester County and is predominately operated by and accountable to 

county authorities.  See N.Y. Educ. Law §§ 355, 6306.  WCCʹs Board of Trustees is 

composed of ten members: four are appointed by the governor of New York, five 

are appointed by the Westchester County Board, and one is appointed by WCCʹs 

student body.  WCCʹs Board appoints WCCʹs President, adopts the curriculum, 

and prepares the annual budget, all subject to approval by SUNYʹs Board.  N.Y. 




                                         ‐ 4 ‐ 
Educ. Law § 6306(2).  Judgments against WCC are paid out of its budget, one‐

third of which is provided by the state.  See N.Y. Educ. Law § 6304(1).   

             WCC has adopted a three‐step procedure for disciplining faculty 

members, which is memorialized in a WCC memorandum written in 1983.  The 

memorandum states that if the administration learns of ʺsome difficulty with the 

performance or decorum of a faculty member,ʺ the following disciplinary 

procedures are followed:  (1) an informal meeting with the associate dean, 

department chairperson, and union representative, followed by a letter 

summarizing the meeting; (2) if the problem recurs, a second meeting with the 

parties, after which an administrator will draft a letter detailing the problem and 

course of remediation; and (3) if the problem persists, a hearing with the parties 

and WCCʹs dean, after which the dean may recommend termination of the 

faculty member.  June 3, 1983 Memorandum of John F.M. Flynn.   

      2.     Leitnerʹs Employment at WCC  

             In 1981, Leitner began working as an adjunct professor at WCC, and 

for thirty years, she regularly taught classes in ʺSpeech Communicationʺ and 

ʺVoice and Diction.ʺ  In 2004, Leitner had a step‐one meeting to address WCCʹs 

criticism of ʺher refusal to lower her academic standards.ʺ  App. at 504.  In 2007, 




                                        ‐ 5 ‐ 
Leitner had a step‐two meeting to address a number of student complaints that 

Leitner made offensive remarks during class.  After this meeting, WCC directed 

Leitner not to use ʺany language that [could] be construed as abusive, belittling, 

humiliating, or insultingʺ and to ʺtreat every student with courtesy and respect.ʺ  

App. at 505. 

             In the fall 2010, an incident during one of Leitnerʹs classes led to her 

step‐three meeting, and, ultimately, WCCʹs termination of her employment.  

During a class discussion after a studentʹs recitation of a poem, Leitner expressed 

her approval of Arizonaʹs controversial immigration law and her doubts about 

the fairness of spending taxpayer money on public services for illegal 

immigrants.  In June 2011, Leitner had a step‐three hearing.  Based on what WCC 

contended was a pattern of student complaints and Leitnerʹs continued failure to 

comply with previous directives to follow WCCʹs speech code, WCC dismissed 

Leitner, effective July 6, 2011.  Leitner contends that her termination ʺwas the 

culmination of the administrationʹs longstanding campaign of retaliation against 

her.ʺ  App. at 519. 

 

 




                                         ‐ 6 ‐ 
B.    Proceedings Below 

             On May 11, 2012, Leitner filed a complaint against WCC alleging 

that WCC improperly retaliated against her in response to her constitutionally 

protected in‐class speech.  Leitner pled First Amendment retaliation claims and 

as‐applied vagueness and overbreadth claims pursuant to 42 U.S.C. § 1983 and 

Article I, Sections 6 and 8 of the New York State Constitution.  In her amended 

complaint, Leitner added claims against the Union for breach of duty of fair 

representation and against WCC for violating her rights under the collective 

bargaining agreement.   

             WCC moved to dismiss Leitnerʹs complaint under Federal Rules of 

Civil Procedure 12(b)(1) and 12(b)(6) arguing, in relevant part, that the court 

lacked subject matter jurisdiction, the complaint failed to state a claim upon 

which relief could be granted, and that WCC was entitled to immunity.  Ruling 

from the bench on March 24, 2014, the district court, in relevant part, held that 

WCC was not entitled to sovereign immunity under the Eleventh Amendment.  

On April 4, 2014, WCC filed this interlocutory appeal challenging the district 

courtʹs denial of sovereign immunity.  

              




                                          ‐ 7 ‐ 
                                    DISCUSSION 

A.    Applicable Law 

      1.     Jurisdiction and Standard of Review 

             Our jurisdiction is generally limited to hearing ʺfinal decisions of the 

district courts.ʺ  28 U.S.C. § 1291.  We do, of course, have jurisdiction to hear 

appeals from the small class of non‐final ʺcollateralʺ district court orders that 

ʺfinally determine claims of right separable from, and collateral to, rights 

asserted in the action, too important to be denied review and too independent of 

the cause itself to require that appellate consideration be deferred until the whole 

case is adjudicated.ʺ  Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949).  

District court orders rejecting Eleventh Amendment sovereign immunity claims 

fall within this small class of collateral district court orders.  Hence, we have 

jurisdiction to hear this appeal.  See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf 

& Eddy, Inc., 506 U.S. 139, 147 (1993); Woods v. Rondout Valley Cent. Sch. Dist. Bd. of 

Educ., 466 F.3d 232, 235 (2d Cir. 2006). 

              In considering whether a governmental entity is entitled to 

Eleventh Amendment sovereign immunity, we review the district courtʹs factual 

findings for clear error and its legal conclusions de novo.  McGinty v. New York, 




                                            ‐ 8 ‐ 
251 F.3d 84, 90 (2d Cir. 2001).  All Circuits to have considered the question, 

including our own, require the party asserting Eleventh Amendment immunity 

to bear the burden of demonstrating entitlement.  Woods, 466 F.3d at 237.  

      2.     Eleventh Amendment Sovereign Immunity 

             The Eleventh Amendment generally bars suits in federal court by 

private individuals against non‐consenting states.  Port Authority Trans‐Hudson 

Corp. v. Feeney, 495 U.S. 299, 304 (1990).  This immunity from suit encompasses 

not just actions in which a state is actually named as a defendant, but also certain 

actions against state agents and instrumentalities, including actions for the 

recovery of money from the state.  See Regents of the Univ. of Cal. v. Doe, 519 U.S. 

425, 429 (1997); Hans v. Louisiana, 134 U.S. 1, 15 (1890).  The question is whether 

the state instrumentality is independent or whether it is an ʺarm of the state.ʺ  See 

Alden v. Maine, 527 U.S. 706, 756 (1999).  Sovereign immunity does not, however, 

extend to local governments or municipalities.  See id. 

             The Supreme Court has not articulated a clear standard for 

determining whether a state entity is an ʺarm of the stateʺ entitled to sovereign 

immunity, and the Circuits have applied different tests for establishing sovereign 

immunity.  The Supreme Court has emphasized, however, that ʺthe Eleventh 




                                         ‐ 9 ‐ 
Amendmentʹs twin reasons for beingʺ ‐‐ preserving the stateʹs treasury and 

protecting the integrity of the state ‐‐ ʺremain our prime guide.ʺ  Hess v. PATH, 

513 U.S. 30, 47‐48 (1994).  The first factor, ʺthe vulnerability of the Stateʹs purse,ʺ 

is ʺthe most salient factor in Eleventh Amendment determinations.ʺ  Id. at 48. 

       3.     The Second Circuitʹs Tests for Sovereign Immunity 

              The Second Circuit has applied two different tests to determine 

whether government entities are ʺarms of the stateʺ entitled to sovereign 

immunity under the Eleventh Amendment.  The district court noted that, in this 

case, ʺit seems the outcome would be the same under either test.ʺ  Spec. App. at 

22. 

              In 1996, in Mancuso v. N.Y. State Thruway Auth., 86 F.3d 289 (2d Cir. 

1996), we applied a six‐factor test to determine whether a government entity was 

an arm of the state: ʺ(1) how the entity is referred to in the documents that 

created it; (2) how the governing members of the entity are appointed; (3) how 

the entity is funded; (4) whether the entityʹs function is traditionally one of local 

or state government; (5) whether the state has a veto power over the entityʹs 

actions; and (6) whether the entityʹs obligations are binding upon the state.ʺ  Id. 

at 293 (citing Lake Country Estates, Inc. v. Tahoe Regʹl Planning Agency, 440 U.S. 391 




                                          ‐ 10 ‐ 
(1979)).  If all six factors point in one direction, the analysis is complete.  See id.  If 

the factors point in different directions, a court must focus on the two main aims 

of the Eleventh Amendment, as identified by the Supreme Court: preserving the 

stateʹs treasury and protecting the integrity of the state.  See id.; Hess, 513 U.S. at 

47.   

              In Mancuso, we found the factors relating to the New York State 

Thruway Authority to point in different directions, and ultimately held that it 

was not entitled to sovereign immunity because, while closely identified with the 

state, it was generally self‐funded and not under significant state control.   86 

F.3d at 296.  We have applied this test in cases involving school boards and local 

school districts, concluding that such entities were not arms of the state entitled 

to sovereign immunity.  See, e.g., Gorton v. Gettel, 554 F.3d 60, 62‐64 (2d Cir. 2009) 

(per curiam) (holding that board of cooperative education services was not 

entitled to sovereign immunity); Woods, 466 F.3d at 243‐51 (holding that board of 

education was not entitled to sovereign immunity); Fay v. S. Colonie Cent. Sch. 

Dist., 802 F.2d 21, 27‐28 (2d Cir. 1986), overruled on other grounds by Taylor v. Vt. 

Depʹt of Educ., 313 F.3d 768, 786 (2d Cir. 2002) (holding that school district was 

not entitled to sovereign immunity); cf. McGinty, 251 F.3d at 95‐100 (holding that 




                                           ‐ 11 ‐ 
New York State and Local Employeesʹ Retirement System was entitled to 

sovereign immunity).   

             In 2004, in Clissuras v. City Univ. of N.Y., 359 F.3d 79, 82 (2d Cir. 

2004) (per curiam), we applied a two‐factor test to ʺguide the determination of 

whether an institution is an arm of the state: (1) the extent to which the state 

would be responsible for satisfying any judgment that might be entered against 

the defendant entity, and (2) the degree of supervision exercised by the state over 

the defendant entity.ʺ  Id. (quoting Pikulin v. City Univ. of N.Y., 176 F.3d 598, 600 

(2d Cir. 1999) (per curiam)) (internal quotation marks omitted).   

             In Clissuras, we held that the New York City College of Technology, 

a senior college that by statute was part of the City University of New York 

(ʺCUNYʺ), was an arm of the state entitled to sovereign immunity because: (1) 

the comptroller of the state is responsible for money judgments against a senior 

CUNY college; and (2) ultimate control over how CUNY is governed and 

operated rests with the state.  359 F.3d at 81‐82.  We did not cite Mancuso or 

discuss the six‐factor test, and while we have not applied the two‐part test in a 

subsequent precedential opinion, we have continued to cite it in summary 

orders.  See, e.g., Shibeshi v. City Univ. of N.Y., 531 F. Appʹx 135, 135 (2d Cir. 2013) 




                                          ‐ 12 ‐ 
(summary order) (affirming finding that CUNY was entitled to sovereign 

immunity, citing Clissuras); Gengo v. City Univ. of N.Y., 479 F. Appʹx 382, 383 (2d 

Cir. 2012) (summary order) (same); Skalafuris v. City of New York, 444 F. Appʹx 

466, 468 (2d Cir. 2011) (summary order) (citing Clissuras to support proposition 

that CUNYʹs senior colleges are entitled to sovereign immunity); Sank v. City 

Univ. of N.Y., 112 F. Appʹx 761, 763 (2d Cir. 2004) (summary order) (affirming 

finding that CUNY and City College of New York were entitled to sovereign 

immunity, citing Clissuras). 

             At the same time, we have continued to apply the Mancuso six‐part 

test.  See, e.g., Gorton, 554 F.3d at 62; Walker v. City of Waterbury, 253 F. Appʹx 58, 

60‐61 (2d Cir. 2007) (summary order).  District courts have continued to apply 

both tests.  See, e.g., Gengo v. City Univ. of N.Y., No. 07‐CV‐681, 2011 WL 1204716, 

at *3 (E.D.N.Y. Mar. 29, 2011), affʹd, 479 F. Appʹx 382 (applying the Clissuras two‐

part test); Innis Arden Golf Club v. Pitney Bowes, Inc., 514 F. Supp. 2d 328, 337 (D. 

Conn. 2007) (applying the Mancuso six‐part test).  Hence, there is a lack of clarity 

as to whether the Mancuso six‐part or the Clissuras two‐part test governs, or 

whether both can serve simultaneously as useful guides. 

 




                                          ‐ 13 ‐ 
      4.     Sovereign Immunity for SUNY Community Colleges                      

             While we have held that SUNY itself is entitled to sovereign 

immunity because it is ʺan integral part of the government of the State,ʺ Dube v. 

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990) (internal quotation marks 

omitted), we have yet to decide whether sovereign immunity extends to SUNYʹs 

community colleges.  Although the district courts in this Circuit have, on several 

occasions, found that different SUNY community colleges are entitled to 

sovereign immunity, the cases provide little guidance as to the appropriate 

analysis.  Several district courts have simply cited our finding from Dube that 

SUNY is entitled to sovereign immunity before similarly finding that a SUNY 

community college enjoys sovereign immunity.  See, e.g., Davis v. Stratton, 575 F. 

Supp. 2d 410, 424 (N.D.N.Y. 2008), revʹd on other grounds, 360 F. Appʹx 182 (2d 

Cir. 2010); Staskowski v. Cnty. of Nassau, 05‐CIV‐5984, 2006 WL 3370699, at *1 

(E.D.N.Y. Nov. 16, 2006); Fabio v. Nassau Cmty. Coll., 02‐CV 6237 (E.D.N.Y. Feb. 

26, 2004).  One district court explicitly applied the two‐part Clissuras test to hold 

that SUNY Rockland Community College was entitled to sovereign immunity.  

Kohlhausen v. SUNY Rockland Cmty. Coll., No. 10‐CIV‐3168, 2011 WL 1404934, at 

*8 (S.D.N.Y. Feb. 9, 2011).   




                                         ‐ 14 ‐ 
                 Other Circuits examining the question whether a particular stateʹs 

community colleges are entitled to sovereign immunity have conducted detailed 

inquiries into those collegesʹ fiscal and governance structures.  As in our own 

Mancuso and Clissuras tests, such inquiries have focused on how much funding a 

community college receives from its state government, whether a money 

judgment against the community college will be borne by the state treasury, the 

balance between local and state control over the community college, and relevant 

distinctions that state law draws between community colleges and other 

governmental entities traditionally entitled to immunity.  Given the state‐specific 

nature of these questions, federal courts have unsurprisingly concluded that 

community colleges in some states are entitled to Eleventh Amendment 

immunity, while community colleges in other states are not.2  In general, where a 


        2        See, e.g., Williams v. Dist. Bd. of Trustees of Edison Cmty. Coll., 421 F.3d 1190, 1192‐94 (11th 
Cir. 2005) (finding Eleventh Amendment immunity where all members of Florida community collegeʹs 
board of trustees were appointed by governor, and where state was liable for money judgments against 
community college); Hadley v. N. Ark. Cmty. Technical Coll., 76 F.3d 1437, 1439‐42 (8th Cir. 1996) (finding 
Eleventh Amendment immunity where Arkansas state legislature identified community college as ʺstate 
agencyʺ and where state appropriations accounted for 75.1% of collegeʹs operating expenses); Mitchell v. 
L.A. Cmty. Coll. Dist., 861 F.2d 198, 201 (9th Cir. 1988) (finding Eleventh Amendment immunity where 
state law identified California community colleges as ʺdependent instrumentalities of the state,ʺ where 
collegesʹ funding came exclusively from state appropriations and tuition fees set by state, and where 
some of those tuition fees were re‐appropriated by state (internal quotation marks omitted)); Hander v. 
San Jacinto Junior Coll., 519 F.2d 273, 278‐79 (5th Cir. 1975) (finding no Eleventh Amendment immunity 
where Texas junior collegeʹs board of trustees was locally elected and had the power ʺto issue revenue 
bonds and to levy . . . taxes,ʺ and where state appropriations only supplemented local funding); see also 
Griner v. Se. Cmty. Coll., 95 F. Supp. 2d 1054, 1059‐60 (D. Neb. 2000) (finding no Eleventh Amendment 
immunity where Nebraska community collegeʹs general operating funds did ʺnot come primarily from 



                                                      ‐ 15 ‐ 
community college is predominantly or exclusively dependent on state 

appropriations rather than local funding, or where the state government controls 

the collegeʹs board of trustees, courts have found the college to be an ʺarm of the 

stateʺ and thus entitled to Eleventh Amendment immunity.  Absent these 

conditions, courts have generally declined to extend immunity to community 

colleges. 

B.      Application  

                We apply both the Mancuso and Clissuras tests.  In the end, as we 

have seen in our review of the cases, the tests have much in common, and the 

choice of test is rarely outcome‐determinative.  The Clissuras test incorporates 

four of the six Mancuso factors.  To the extent that the Clissuras factors point in 

different directions, the additional factors from the Mancuso test can be 

instructive.  Here, we address the Clissuras factors first and then look to the 

additional Mancuso factors. 

                 


the state treasury,ʺ and where there was ʺneither evidentiary nor statutory evidence that the state of 
Nebraska would necessarily be liable for payment of a judgment rendered againstʺ college (internal 
quotation marks omitted)) (distinguishing Nebraska law from Arkansas law analyzed by Eighth Circuit 
in Hadley); Gardetto v. Mason, 854 F. Supp. 1520, 1543‐44 (D. Wy. 1994) (finding no Eleventh Amendment 
immunity where Wyoming state legislature had defined ʺcommunity college districtsʺ as form of ʺlocal 
government,ʺ where collegeʹs trustees were elected by local voters, and where the collegeʹs board had 
independent power to raise revenue (internal quotation marks omitted)). 



                                                 ‐ 16 ‐ 
      1. Stateʹs Responsibility for WCCʹs Financial Obligations 

             The first Clissuras factor, and the most important factor in 

determining whether a state entity is entitled to sovereign immunity, is ʺwhether 

a judgment against the entity must be satisfied out of a Stateʹs treasury.ʺ  Hess, 

513 U.S. at 31.  This condition is also reflected in the third and sixth Mancuso 

factors, which address how the entity is funded and whether the entityʹs 

obligations are binding upon the state, respectively.  These considerations weigh 

against a finding that WCC is entitled to sovereign immunity.  WCC receives 

one‐third of its budget from New York State, but the state is not otherwise 

responsible for WCCʹs debts or for satisfying judgments against WCC.  Rather, 

Westchester County, which appoints half of WCCʹs Board of Trustees, has the 

power to issue bonds and levy taxes to raise funds for WCC.  See N.Y. Educ. Law 

§ 6304(1)(c).  Additionally, if WCC exceeds its budget, the excess is borne by 

local, not state, sponsors.  See N.Y. Educ. Law § 6304(1)(c)(3).   

             Receipt of government funding is relevant in determining whether 

the state is responsible for judgments against a state entity like a community 

college.  The district court in Kohlhausen reasoned that ʺ[t]he absence of an 

express payment authorization provision suggests that judgments rendered 




                                         ‐ 17 ‐ 
against the SUNY community college or its employees or trustees in their official 

capacities are simply paid out of the community collegeʹs operating budget, to 

which the state contributes one‐third.ʺ  2011 WL 1404934, at *7.  Thus, the district 

court held, ʺthere is some indication that responsibility for money judgments 

against [the college] rests with the state.ʺ  Id.  While WCC ‐‐ like the SUNY 

community college in Kohlhausen ‐‐ also obtains one‐third of its budget from the 

state, this fact alone is not sufficient to establish state responsibility for a 

community collegeʹs financial obligations.   

             We have repeatedly held that a school boardʹs receipt of funds from 

state appropriations is not equivalent to satisfaction of a judgment against the 

board from the state treasury.  See Woods, 466 F.3d at 249; Rosa R. v. Connelly, 889 

F.2d 435, 437‐38 (2d Cir. 1989); Fay v. S. Colonie Cent. Sch. Dist., 802 F.2d 21, 27 (2d 

Cir. 1986), overruled on other grounds by Taylor v. Vermont Depʹt of Educ., 313 F.3d 

768 (2d Cir. 2002).   Indeed, we did not extend sovereign immunity to the school 

board in Woods, which received 39.9% of its funding from the state.  466 F.3d at 

245.  New York Education Law § 1709(26) clearly provides that where local funds 

are insufficient to satisfy a judgment against a local board of education, 

additional funds are obtained not from the state treasury but from levying a local 




                                          ‐ 18 ‐ 
property tax.  See Woods, 466 F.3d at 250.  While the Education Law provisions 

governing community colleges are not as explicit, they similarly require local 

sponsors to levy taxes if a collegeʹs budget exceeds the maximum costs allowed 

by the state.  N.Y. Educ. Law § 6304(3) (stating that college is not prohibited from 

exceeding stateʹs budget so long as ʺthe excess costs over such prescribed limits 

or allowances shall be borne and paid for or otherwise made available to or by 

such [local] sponsorsʺ); N.Y. Educ. Law § 6304(5‐a) (stating that community 

college shall ʺprovide for the raising of taxes required by such budgetʺ).   

             We thus conclude that the first Clissuras factor ‐‐ the stateʹs 

responsibility for satisfying judgments against WCC ‐‐ weighs against a finding 

that WCC is entitled to sovereign immunity. 

      2. State Control Over WCC 

             The second Clissuras factor, the extent of the stateʹs control over a 

community college, also weighs against a finding that WCC is entitled to 

sovereign immunity.  This condition is also reflected in the second and fifth 

Mancuso factors, which consider how the governing members of the entity are 

appointed and whether the state has veto power over the entityʹs actions, 




                                         ‐ 19 ‐ 
respectively.  WCC has not demonstrated that these considerations favor a 

finding that WCC is entitled to sovereign immunity.   

             WCC is not substantially controlled by the state.  The governor 

appoints four of WCCʹs ten board members, while the Westchester County Board 

appoints five members and WCCʹs student body elects one member.  This 

balance between state and local appointment differs from that at issue in 

Clissuras, where ten of CUNYʹs seventeen board members were appointed by the 

state.  359 F.3d at 82.  While it is certainly conceivable that the stateʹs control of 

four votes could yield control of WCCʹs board, WCC has not met its burden of 

demonstrating such effective control over board decision‐making. 

             Further, as the district court here emphasized, there is no indication 

in the record that the state has control over WCCʹs day‐to‐day operations.  While 

WCCʹs officers, curriculum, and budget are subject to board approval and SUNY 

provides the standards and regulations governing WCCʹs organization and 

operation, such powers are not dispositive for sovereign immunity.  See N.Y. 

Educ. Law § 6306; N.Y. Comp. Codes R. & Regs. tit. 8, §§ 600.1, 600.2.  We have 

held that state approval, or state veto power, over a state entity is not dispositive 

for the purpose of sovereign immunity.  See Gorton, 554 F.3d at 63 (holding that, 




                                          ‐ 20 ‐ 
while applying Mancuso test, board of cooperative educational services was not 

entitled to sovereign immunity in spite of stateʹs ʺsubstantial veto powerʺ over 

boardʹs decisions); Woods, 466 F.3d at 248 (concluding that Commissioner of 

Educationʹs broad power to remove school officers, withhold funds, and review 

actions by school board ʺdoes not unequivocally equate to veto authorityʺ).  

Similarly, the stateʹs oversight of WCC here does not equate to state control and 

thus does not weigh in favor of sovereign immunity.  See Connelly, 889 F.2d at 

437 (stating that state stewardship of education does not transform entity into 

ʺalter ego of the stateʺ (quoting Fay, 802 F.2d at 27)). 

             We thus conclude that the second Clissuras factor ‐‐ the degree of the 

stateʹs control over the entity ‐‐ weighs against a finding that WCC is entitled to 

sovereign immunity.  WCC is not an arm of the state entitled to sovereign 

immunity under the Clissuras test. 

      3. Additional Mancuso Factors 

             The additional Mancuso factors support the conclusion that WCC is 

not entitled to sovereign immunity.   

             The first Mancuso factor ‐‐ how the entity is referred to in the 

documents that created it ‐‐ weighs against a finding that WCC is entitled to 




                                         ‐ 21 ‐ 
sovereign immunity.  While SUNYʹs website designates WCC as part of SUNY, 

the New York Education Law creates community colleges separately from its 

creation of SUNY.  See N.Y. Educ. Law §§ 350, 352.  In a case involving the 

Fashion Institute of Technology (ʺFITʺ), which is statutorily categorized as a 

SUNY community college, we affirmed the district courtʹs holding that FIT is 

properly categorized as a community college, statutorily distinct from SUNY.  

Mostaghim v. Fashion Inst. of Tech., 01‐CIV‐8090, 2001 WL 1537544, at *2‐3 

(S.D.N.Y. Dec. 3, 2001), affʹd sub nom. Mostaghim v. Fashion Inst. of Tech. Student 

Assʹn, 57 F. Appʹx 497 (2d Cir. 2003) (summary order).  Here, WCC is also a 

community college created separately from SUNY by the governing statutory 

framework. 

              The fourth Mancuso factor ‐‐ whether the entityʹs function is state or 

local ‐‐ similarly weighs against a finding of sovereign immunity.  The New York 

Court of Appeals has held that operation of SUNY community colleges serves a 

municipal function.  See Grimm v. Rensselaer Cnty., 4 N.Y.2d 416, 421 (1958).  The 

New York legislature has also acknowledged the local function of higher 

education by vesting control of community colleges in boards of trustees that are 

accountable to local governments rather than the state.  See N.Y. Educ. Law 




                                         ‐ 22 ‐ 
§ 6302.  Additionally, the New York Court of Claims, which has exclusive 

jurisdiction over suits against the state, does not have jurisdiction over SUNY 

community colleges, as such claims ʺcannot be characterized as being against the 

State of New York.ʺ  Amato v. State, 502 N.Y.S.2d 928, 929 (Ct. Cl. 1986).  All of 

these considerations confirm that WCC is not a state entity.

                                       * * * * * 

             We conclude that a finding of sovereign immunity for WCC would 

not serve the twin aims of the Eleventh Amendment: immunity would not 

further the stateʹs interest in preserving its treasury, nor would it protect the 

integrity of the state.  Accordingly, we hold that WCC is not an arm of the state 

entitled to sovereign immunity under the Eleventh Amendment.   

                                   CONCLUSION 

             Accordingly, the decision of the district court is AFFIRMED.   




                                         ‐ 23 ‐